Determination unanimously annulled on the law without costs and petition granted. Memorandum: The determination of respondent Commissioner that petitioner discriminated against complainants on the basis of their age is not supported by substantial evidence. At the relevant times herein, there was controlling statutory authority for petitioner to establish reasonable minimum and maximum age limits for firefighters (see, Civil Service Law former § 54; Knapp v Monroe County Civ. Serv. Commn., 77 AD2d 817, 818, Iv denied 51 NY2d 708, appeal dismissed 51 NY2d 877). (Executive Law § 298 Proceeding Transferred by Order of Supreme Court, Erie County, Ma-honey, J.) Present—Lawton, J. P., Fallon, Callahan, Doerr and Balio, JJ.